DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 17 June 2020.  Claims 11-25 are pending in the application. Claims 1-10 have been canceled.

This application is a continuation of Application Serial No. 16/269,562, filed on 06 February 2019, now US Patent 10,680,146, which is a divisional of application Serial No. 15/087,365, filed on 31 March 2016, now US Patent 10,249,802.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,249,802. Although the claims at issue are not identical they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16, and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., US PG pub. 20110309388 A1.
With respect to claim 11, Ito discloses a light emitting element (11, fig. 1) having a first face (top face of chip 11, fig. 1), a second face (bottom face of chip 11, fig. 1) opposing the first face (top face of chip 11, fig. 1), a plurality of side faces (wherein light 
With respect to claim 12, Ito discloses wherein: the covering member (left and right side 15, fig. 1) comprises: a first covering member (left and right side 15, fig. 1) that 
With respect to claim 13, Ito discloses wherein: the light transmissive member (13, fig. 1) has a first face (top face of chip 11, fig. 1) that is flush with the first face (top face of chip 11, fig. 1) of the light emitting element (11, fig. 1), the wavelength converting member (14, fig. 1) rectangular in a top view and has a first face (top face of chip 11, fig. 1) opposing the first face (top face of chip 11, fig. 1) of the light emitting element (11, fig. 1), the wavelength converting member (14, fig. 1) further covers the first face (top face of chip 11, fig. 1) of the light transmissive member (13, fig. 1), and four corner (corner of the chip where side face and bottom face meet, fig. 1) portions of the first face (top face of chip 11, fig. 1) of the wavelength converting member (14, fig. 1) are exposed from the light transmissive member (13, fig. 1). 
With respect to claim 14, Ito discloses wherein the four corner (corner of the chip where side face and bottom face meet, fig. 1) portions of the first face (top face of chip 11, fig. 1) of the wavelength converting member (14, fig. 1) are covered by the covering member (left and right side 15, fig. 1). 
With respect to claim 15, Ito discloses wherein: the light transmissive member (13, fig. 1) has a first face (top face of chip 11, fig. 1) that is flush with the first face (top face of chip 11, fig. 1) of the light emitting element (11, fig. 1), the wavelength converting member (14, fig. 1) is rectangular in a top view and has a first face (top face 
With respect to claim 16, Ito discloses wherein the four corner (corner of the chip where side face and bottom face meet, fig. 1) portions of the first face (top face of chip 11, fig. 1) of the wavelength converting member (14, fig. 1) are covered by the covering member (left and right side 15, fig. 1). 
With respect to claim 19, Ito discloses wherein the exterior of the light transmissive member (13, fig. 1) is tilted outwardly from the second face (bottom face of chip 11, fig. 1) side of the light emitting element (11, fig. 1) towards a first face (top face of chip 11, fig. 1) side of the light emitting element (11, fig. 1). 
With respect to claim 20, Ito discloses wherein: the light emitting element (11, fig. 1) is a substantially rectangular parallelepiped having four of the corners (corner of the chip where side face and bottom face meet, fig. 1), and two diagonally positioned corners (corner of the chip where side face and bottom face meet, fig. 1) among the four corners (corner of the chip where side face and bottom face meet, fig. 1) are covered by the covering member (left and right side 15, fig. 1). 
With respect to claim 21, Ito discloses wherein all of said four corners (corner of the chip where side face and bottom face meet, fig. 1) of the light emitting element (11, fig. 1) are covered by the covering member (left and right side 15, fig. 1). 

With respect to claim 23, Ito discloses wherein: the light emitting element (11, fig. 1) comprises a light transmittive substrate and a semiconductor stack, and the light transmittive substrate is disposed on a first face (top face of chip 11, fig. 1) side of the light emitting element (11, fig. 1), and the semiconductor stack is disposed on the second face (bottom face of chip 11, fig. 1) side of the light emitting element (11, fig. 1). 
With respect to claim 24, Ito discloses wherein: the light transmissive member (13, fig. 1) is made of a light transmissive resin, and the covering member (left and right side 15, fig. 1) is made of a light reflecting resin. 
With respect to claim 25, Ito discloses wherein the first face (top face of chip 11, fig. 1) of the light emitting element (11, fig. 1) is covered by the light transmissive member (13, fig. 1). 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., US PG pub. 2011/0309388 A1.
With respect to claim 17-18, ITO discloses as applied to claim above however Ito did not discloses wherein a difference between a thermal expansion coefficient of the covering member (left and right side 15, fig. 1) and a thermal expansion coefficient of the light emitting element (11, fig. 1) is smaller than a difference between a thermal expansion coefficient of the light transmissive member (13, fig. 1) and the thermal expansion coefficient of the light emitting element (11, fig. 1) and wherein a thermal expansion coefficient of the covering member (left and right side 15, fig. 1) is lower than a thermal expansion coefficient of the light transmissive member (13, fig. 1). However, since Ito et al. uses the same materials for the light transmissive member 13 and the covering member15 as Applicant (see paragraphs [0089] and [0095] of Applicant's specification), it would have been obvious to the skilled artisan that a difference between a thermal expansion coefficient of the covering member 15 (which is silicone) and a thermal expansion coefficient of the light emitting element is smaller than a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822